JohN A. Foglemak, Justice, concurring. I concur in the result in this case because the lien claimant failed to make any proof as to the location of the roadways, streets, etc., built by him. The burden of showing on which property he was entitled to a lien was on him. If there had been any evidence on which to base the same, I would hold that appellant was entitled to a lien upon the rights of the owner in the streets and roadways, subject, of course, to the public easement, and on the lots abutting the same, still owned by appellees at the time of the making of the improvement, on the authority of Leiper v. Minnig, 74 Ark. 510, 86 S. W. 407. The interest which the public acquires by dedication of land for a highway or street is merely an easement or right of passage over the soil, the original owner still retaining the fee and all rights of property not inconsistent with the public use. Taylor v. Armstrong, 24 Ark. 102; Lincoln v. McGehee Hotel Co., 181 Ark. 1117, 29 S. W. 2d 668. When the streets are vacated or abandoned, they revert to the abutting owner. Town of Hoxie v. Gibson, 150 Ark. 432, 234 S.W. 490. The statute providing for mechanic’s and materialmen’s liens is remedial in nature and must be liberally construed in favor of the lien claimant. White v. Chaffin, 32 Ark. 59; Buckley v. Taylor, 51 Ark. 302, 11 S. W. 281; Wildwood Amusement Co. v. Stout Lbr. Co., 178 Ark. 977, 12 S. W. 2d 911; Brown v. Turnage Hardware Co., 181 Ark. 606, 26 S.W. 2d 1114; Geisreiter v. Standard. Lbr. Co., 187 Ark. 893, 63 S.W. 2d 347; Rea v. Lammers, 212 Ark. 792, 207 S.W. 2d 740; United States v. Westmoreland Manganese Corp., 134 F. Supp. 898.